DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
Response to Amendment
 This Office Action is in response to the amendment filed on 11/30/2021. As directed by the amendment, claims 1-3, 8-13, and 15-17 were amended, and no claims were added or canceled. Thus, claims 1-20 are pending for this application.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
  
Claims 8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rusch (US 2019/0308066) in view of Rice (US 2019/0351282) and Frankenfeld (US 1,623,670).
Regarding claim 8, Rusch discloses (Fig. 1-4) a system for administering a foot-based massage (while the device of Rusch is disclosed as being used for abdominal exercise, the device 
a base member (planar base 12) having a first lateral side (left side) and a second lateral side (right side) opposite the first lateral side, wherein a first connector member coupled to the first lateral side and a second connector member coupled to the second lateral side (see Annotated Fig. 1 of Rusch below); 

    PNG
    media_image1.png
    475
    783
    media_image1.png
    Greyscale

a flexible member (elastic resistance band, paragraph [0023]) having ends respectively coupled to the first connector member and the second connector member (see Annotated Fig. 1 of Rusch below).
Regarding the limitation “wherein the flexible member assists a massage practitioner providing a foot-based massage when tension is applied to the flexible member”, recitation of the intended use of the claimed invention must result in a structural different between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior 
Rusch discloses the patient support having a width less than the distance between the first lateral side and second lateral side (see Fig. 1 of Rusch), but does not disclose the patient support having a length greater than a length of the base member. However, Rice teaches (Fig. 6) a patient support (workout mat 30) having a length greater than a length of a base member (base member 25. Workout mat 30 has longer length as shown in Fig. 6 to allow for the workout mat to be tucked under the base member, thereby improving securement (See paragraph [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the patient support member of Rusch to be longer than the length of the base member, as taught by Rice, for the purpose of improving securement of the patient support member to the base member (paragraph [0045] Rice).
Modified Rusch does not disclose wherein a distance between the first connector and the second connector member is greater than the distance between the first lateral side and second lateral side. However, Frankenfeld teaches (Fig. 1 and 4) an elastic member (comprising cords 6 and 10) coupled to a first connector member (snap hook 22 on left side) coupled to a first lateral side (left side) and a second connector member (snap hook on right side) coupled to a second lateral side (right side), wherein a distance between the first connector and the second connector member is greater than the distance between the first lateral side and second lateral side (snap hooks 22 are positioned on exterior surface of each lateral side, and therefore the distance 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify first and second connector members of modified Rusch such that a distance between the first connector and the second connector member is greater than the distance between the first lateral side and second lateral side, as taught by Frankenfeld, for the purpose of allowing the elastic member to be lengthened or shortened easily to be used by different persons (Col. 1 line 18-22 Frankenfeld). Furthermore, outside a teaching of criticality, it would have been an obvious matter of design choice to rearrange the parts of Rusch such that the first connector members are positioned a distance greater than distance between the first and lateral side (In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).
Regarding claim 13, modified Rusch discloses the first connector member extends through a first connector member aperture (aperture of left bracket 4 that connector 22 of Frankenfeld passes through) defined by the first lateral side of the base member (left side) and the second connector member extends through a second connector member aperture (aperture of right bracket 4 that connector 22 passes through) defined by the second lateral side (right side) of the base member.
Regarding claim 14, modified Rusch discloses a top surface of the base member is in contact with the patient support member and a bottom surface of the base member is in contact with a supporting surface (see Fig. 1 Rusch).
  
Claim 9-10 is rejected under 35 U.S.C. 103 as being unpatentable over Rusch (US 2019/0308066) in view of Rice (US 2019/0351282) and Frankenfeld (US 1,623,670), and further in view of Andrews (US 2013/0125306). 
Regarding claims 9-10, modified Rusch discloses the base member is formed of a high friction material (Abstract of Rusch), Rusch does not disclose a first gripping member and a second gripping member coupled to the base member, wherein the first gripping member restrict movement of the base member relative to a supporting surface and patient support surface and the second gripping member restrict movement relative to the supporting surface and patient support surface.
However, Andrews teaches (Fig. 1-4) an exercise accessory having a first gripping member (high-friction material on top and bottom of left side, see paragraph [0011] and Abstract) and a second gripping member (high-friction material on top and bottom of right side, see paragraph [0011] and Abstract) coupled to the base member, wherein the first gripping member restrict movement of the base member relative to a supporting surface and patient support surface (paragraph [0011]) and the second gripping member restricts movement relative to a supporting surface and patient support member (paragraph [0011]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base member of Rusch to include a first and second gripping member, as taught by Andrews, for the purpose of both preventing a user from slipping off the base member, and to prevent the base member from slipping off the support surface.
 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rusch (US 2019/0308066) in view of Rice (US 2019/0351282) and Frankenfeld (US 1,623,670), and further in view of Howard (US 2012/0270709).
Regarding claim 12, modified Rusch discloses a base member wherein a top surface of the base member has a generally rectangular configuration (see Fig. 1 Rusch), but does not disclose the base member defines a grip aperture between the first lateral side and the second lateral side; wherein a top surface of the base member has a generally rectangular configuration, wherein the grip aperture is disposed at a center of the top surface of the base member, and the grip aperture has a width substantially equal to a width of an average human hand.
However, Howard teaches (Fig. 1) a base member defining defines a grip aperture (center handle hole 4) between the first lateral side(left side) and the second lateral side (right side); wherein a top surface of the base member has a generally rectangular configuration (see Fig. 1), wherein the grip aperture is disposed at a center of the top surface of the base member (“the center handle hole 4 is positioned centrally on and through the board 1”, paragraph [0017]), and the grip aperture has a width substantially equal to a width of an average human hand (aperture is a handle to allow user to carry, paragraph [0017], and therefore is substantially equal to a width of an average human hand)..
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base member of the modified Rusch reference to include for the purpose of a grip aperture, as taught by Howard, for the purpose of providing a region for user to grip the base member when transporting the base member (paragraph [0017] of Howard).

 Claim 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukayama (US 2018/0116889) in view of Rice (US 2019/0351282) and Frankenfeld (US 1,623,670). 
 Regarding claim 15, Tsukayama discloses (Fig. 1-10) a method of administering a massage, comprising: 
coupling a first end of a flexible member (flexible member 10) to a first connector member (left clasp 42), wherein the first connector member is coupled to a base member (coupled to base member formed by table 12 and apparatus 72); 
coupling a second end of the flexible member to a second connector member (right clasp 42), wherein the second connector member is coupled to the base member opposite the first connector member (see location of left clasp 42 and right clasp 42 in Fig. 9); 
delivering force to a patient laying on the patient support member using a foot of a massage practitioner (claim 1 lines 2-4); and 
utilizing, by the massage practitioner, the flexible member to assist with balance of the massage practitioner while the force is delivered to the patient (claim 1 lines 5-8). 
Tsukayama discloses positioning the base member above a support surface (positioned above the floor) wherein a bottom surface of the base member is in contact with the support surface (via support legs shown in Fig. 4), but does not disclose positioning the base member between a support surface and a patient support member, wherein a top surface of the base member is in contact with the patient support member.
However, Rice teaches (Fig. 6) a base member (25) and patient support (workout mat 30), and discloses the step of positioning the base member between a support surface and a patient support member, wherein a top surface of the base member is in contact with the patient 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tsukayama to comprise the step of positioning the base member between support surface and patient support member, as taught by Rice, for the purpose of maintaining a clean and sanitary workout environment (paragraph [0031]).
Modified Tsukayama does not disclose the first and second ends of the flexible member are vertically disposed above the top surface of the base member.
However, Frankenfeld teaches (Fig. 1 and 4) an elastic member (comprising cords 6 and 10) having a first end (left end having rings 24) coupled to a first connector member (snap hook 22 on left side) coupled to a first lateral side (left side) and a second end (right end having rings 24) coupled to a second connector member (snap hook on right side) coupled to a second lateral side (right side), wherein the first and second ends of the flexible member are vertically disposed above the top surface of the base member (see Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify first and second connector members of modified Tsukayama such the first and second ends of the flexible member are vertically disposed above the top surface of the base member, as taught by Frankenfeld, for the purpose of allowing the elastic member to be lengthened or shortened easily to be used by different persons (Col. 1 line 18-22 Frankenfeld). Furthermore, outside a teaching of criticality, it would have been an obvious matter of design choice to rearrange the parts of Rusch such that the first and second 
Regarding claim 19, modified Tsukayama discloses the patient is supported by a portion of the base member between the first connector member and the second connector member (area 72 between first and second connector members 42 shown in Fig. 10) such that a body of the patient is substantially perpendicular to an axis extending from the first connector member to the second connector member (body of patient extends along axis intersecting the axis along length of support portion 72).
Regarding claim 20, modified Tsukayama discloses a portion of the first connector member extends through first connector member apertures defined by the base member (fasteners 56 of first connector 42 that extend through apertures of apparatus 72) and a portion of the second connector member extends through second connector member apertures defined by the base member (fasteners 56 of second connector 42 that extend through apertures of apparatus 72).
 
 Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukayama (US 2018/0116889) in view of Rice (US 2019/0351282) and Frankenfeld (US 1,623,670), and further in view of Rusch (US 2019/0308066).
 Regarding claim 16, modified Tsukayama discloses the top surface of the base member has a generally rectangular configuration (see Fig. 1 of Tsukayama), and the patient support member has a length greater than a length of the base member, but does not disclose the patient support member has a width less than a width of the base member. However, absent a critical 
However, in an effort to expedite prosecution, Rusch teaches (Fig. 1) a patient support member (17) disposed on top of a base member (15), wherein the patient support member has a width less than width of base member (see Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the width of the base member of modified Tsukayam to be greater than the width of the patient support member, as taught by Rusch, for the purpose of providing a region for user laying on base member to place hands outside of the patient support member.

  Claim 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukayama (US 2018/0116889) in view of Rice (US 2019/0351282) and Frankenfeld (US 1,623,670), and further in view of Andrews (US 2013/0125306).
Regarding claim 17, modified Tsukayama discloses base member comprises a gripping member in contact with the support surface (support legs shown in Fig. 4) to restrict motion of base member relative to the supporting surface, but does not disclose base member comprises a gripping member in contact with the support surface and the patient support member such that the gripping member restricts motion of the base member relative to the supporting surface and the patient support surface.
However, Andrews teaches (Fig. 1-4) an exercise accessory having a gripping member (high-friction material on top and bottom of length of left side, see paragraphs [0011]-[0012] and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base member of Rusch to include a gripping member, as taught by Andrews, for the purpose of both preventing a user from slipping off the base member, and to prevent the base member from slipping off the support surface.
Regarding claim 18, modified Tsukayama discloses the gripping member is substantially parallel to first and second end portions of the base member (gripping member is disposed about length, first and second end portions are disposed on either side of length portion, and therefore the gripping member is substantially parallel to first and second end portions), wherein the first end portion opposes the second end portion (first end portion is on the length side opposing the length side of the second end portion), wherein the first connector member is adjacent to the first end portion (first connector member 42 on left side is adjacent to the first end portion, which is on left side), and wherein the second connector member is adjacent to the second end portion (second connector member 42 on right side is adjacent to the second end portion, which is on right side). 
 
 Allowable Subject Matter
Claim 1-7 are allowed.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  
Response to Arguments
 Applicant’s arguments filed 11/30/2021 have been fully considered.
Applicant’s arguments with respect to claim(s) 8 and 15 have been considered but are moot because the new ground of rejection relies on one or more references not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785